—In an action to recover damages *602for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kangs County (Hall, J.), dated August 31, 2000, as held their motion for partial summary judgment on the issue of liability in abeyance pending in camera inspection of the defendant’s witnesses’ affidavits in unredacted form and submission of an affirmation of the defendant’s counsel explaining the need to protect the identities of the witnesses.
Ordered that the appeal is dismissed, with costs.
The provision of the order from which the appeal is taken did not decide the plaintiffs’ motion for partial summary judgment, but left it pending and undecided. Accordingly, no appeal lies as of right from that portion of the order (see, CPLR 5701 [a] [2]; Nikac v Rukaj, 276 AD2d 537; Katz v Katz, 68 AD2d 536, 543), and we decline to grant leave to appeal. Gold-stein, J. P., Friedmann, Feuerstein and Crane, JJ., concur.